Citation Nr: 9915261	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Sean Kendall,  Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

The appellant served on active duty from February 1967 to 
January 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

In a decision dated April 1997, the Board denied the 
appellant's claim for low back disability.  The appellant 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (the 
Court).  In November 1998, the Court vacated and remanded the 
Board's April 1997 decision as it pertained to the denial of 
service connection for lumbar disc disease, based on an 
October 1998 Joint Motion for Remand to the Board of 
Veterans' Appeals (the motion).  This case was thereafter 
returned to the Board for further evidentiary development, 
readjudication and disposition in accordance with the terms 
of the motion.


REMAND

The October 1998 motion indicated that the appellant should 
have been given an opportunity to submit evidence of which 
the VA had notice that could render the claim plausible.  
(Motion at 8).  It was noted that the VA has a duty to 
"notify the veteran to submit specific evidence the VA has 
notice of that could render the veteran's claim plausible."  
(Motion at 8, citing Brewer v. West, 11 Vet.App. 228, 235 
(1998)).  The evidence at issue involves a statement 
allegedly made by a VA physician to the appellant.  The 
appellant reportedly was told by Dr. Reeder of the Bay Pines 
VA Medical Center (and/or the Fort Myers VA Outpatient 
Clinic) that his diagnosis of disc disease was related to his 
service-connected perinephric abscess.  The motion requires 
that the appellant be given an opportunity "to submit direct 
evidence of Dr. Reeder's statement."  (Motion at 9).

Pursuant to the Court's Order of November 1998, this case is 
REMANDED to VARO for the following action:

1.  VARO should request from Dr. Reeder 
of the Bay Pines VA Medical Center 
(and/or Fort Myers VA Outpatient Clinic) 
positive verification of a statement he 
is alleged to have made to the appellant.  
Specifically, Dr. Reeder should review 
his clinical notes on the appellant and 
indicate, in writing, whether or not he 
recollects having previously made a 
statement to the appellant regarding the 
etiology of the appellant's lumbar disc 
disease, and if so, the doctor must 
provide a copy of such statement or give 
a written accounting of the content of 
such statement in as much detail as he is 
able to recollect.  Dr. Reeder's reply 
must be associated with the claims 
folder.

2.  VARO should remind the appellant that 
he may submit additional evidence and 
argument in support of his claim for 
service connection.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


